Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C.  101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites “A method for extracting characteristic information of an organic pollutant in a complex system, comprising: dividing a surface-enhanced Raman scattering (SERS) spectrum of an organic pollutant to obtain P wavelength sub-intervals with overlapping regions; wherein P is a positive integer greater than 0; screening the P wavelength sub-intervals to obtain o wavelength sub-intervals; wherein o is a positive integer less than P; screening the o wavelength sub-intervals to obtain a required wavelength sub-interval; and screening the required wavelength sub-interval to obtain a required wavelength subset.”.
Claims 1-10 will be addressed according to the 2019 Patent Eligibility Guidelines.
Step 1
Claims 1-7 recite a method. Claims 8-10 recite a system.
Step 2A Prong One
In claim 1, the limitations “A method for extracting characteristic… to obtain P wavelength sub-intervals with overlapping regions; wherein P is a positive integer greater than 0; screening the P wavelength sub-intervals to obtain o wavelength sub-intervals; wherein o is a positive integer less than P; screening the o wavelength sub-intervals to obtain a required wavelength sub-interval; and screening the required wavelength sub-interval to obtain a required wavelength subset.” are abstract idea. The “extracting” step is a mathematical concept. The “to obtain” and “screening” steps is a mental process, no measurement needs to be performed, merely “obtaining”, i.e. receiving.
Step 2A Prong Two
Claim 1 fails to recite any additional elements that impose a meaningful limitation on the judicial exception. Thus, it is not seen that the claim as a whole integrates the mental process or mathematical formula into a practical application.
Step 2B
Claim 1 fails to recite any additional elements that amount to significantly more than the judicial exception.
Regarding claims 2-7, the claims recite the continuous methodology from claim 1 but fail to recite any additional elements that impose a meaningful limitation on the judicial exception. Further, the additional elements of claims 2-7 are all mathematical concepts.
Step 2A Prong One
Claim 8 recites “A system for fast detecting an organic pollutant in a complex system, comprising: a SERS response medium configured for enhancing a Raman scattering intensity of the organic pollutant; a reaction generating device configured for allowing the organic pollutant and the SERS response medium to react thereon; a Raman spectrum detection device configured for collecting a SERS spectrum of the organic pollutant after a reaction occurs on the reaction generating device; and a server, wherein the server is signally connected to the Raman spectrum detection device; and the method of claim 6 is deployed in the server; wherein the Raman spectrum detection device sends the SERS spectrum of the organic pollutant to the server; and the server receives the SERS spectrum of the organic pollutant sent by the Raman spectrum detection device and obtains a residual amount of the organic pollutant responding to the SERS spectrum of the organic pollutant according to the rapid detection method.”.
Regarding claim 8, the claim recites a server as an additional element, which is not significantly more than just the judicial exception. In addition, the claim also recites the additional elements “SERS response medium”, “reaction generating device”, and “Raman spectrum detection device”, which are conventional components in a SERS device. For example, Lu, Y. et al. "Label-free selective SERS detection of PCB-77 based on DNA aptamer modified SiO 2@ Au core/shell nanoparticles." Analyst 139.12 (2014): 3083-3087 (hereinafter Lu) teaches “SERS response medium” (See Fig. 1 element “Au shell”.), “reaction generating device” (See Fig. 1 elements “PCB-77” and “Au shell”. The PCB-77 corresponds to the organic pollutant, see p. 1 Introduction section column 1 paragraph 1 lines 1-4. The PCB-77 binds to the Au shell via the single strand DNA molecules as shown in Fig. 1.), and “Raman spectrum detection device” (See Abstract line 3.).
Regarding claims 9-10, the claims recite the elements a terminal, an IP address and a listening port, which again are not significantly more than just the judicial exception.
The courts have decided: Phenomena of nature, though just discovered, mental processes, abstract intellectual concepts, are not patentable, as they are the basis tools of scientific and technological work (Gottschalk v Benson, 409 U.S.63, 175 USPQ 673 (1972)). It is well established that the mere physical or tangible nature of additional elements, such as a data input or detection step, does not automatically confer eligibility on a claim directed to an abstract idea (see Alice Corp. Pty. Ltd. V CLS Banks, 573 US, 134 S. Ct. 2347, 110 USPQ.2d 1976 (2014)).
Therefore, the claimed subject matter does not recite patent eligible subject matter under 35 USC 101.
Claims 11-14 are not rejected under 35 USC 101 and therefore eligible under 35 USC 101 as the presence of the “a SERS substrate; and a nucleic acid strand;” for claim 11 and “hydrophilic layer” for claims 12-14 integrate the abstract idea into a practical application.
Allowable Subject Matter
Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Regarding claim 11, the prior arts of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “A system for fast detecting an organic pollutant in a complex system, comprising: dividing a surface-enhanced Raman scattering (SERS) spectrum of an organic pollutant to obtain P wavelength sub-intervals with overlapping regions; wherein P is a positive integer greater than 0; screening the P wavelength sub-intervals to obtain o wavelength sub-intervals; wherein o is a positive integer less than P; screening the o wavelength sub-intervals to obtain a required wavelength sub-interval; and screening the required wavelength sub-interval to obtain a required wavelength subset, wherein the SERS response medium comprises: a SERS substrate; and a nucleic acid strand; wherein a binding site of the nucleic acid strand is obtained according to a pairing template of the nucleic acid strand; and the SERS substrate is site-selectively assembled to the binding site of the nucleic acid strand to obtain the SERS response medium.” in combination with the remaining limitations of the claim.
The following is an examiner’s statement of reasons for allowance: Regarding claim 12, the prior arts of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “A system for fast detecting an organic pollutant in a complex system, comprising: dividing a surface-enhanced Raman scattering (SERS) spectrum of an organic pollutant to obtain P wavelength sub-intervals with overlapping regions; wherein P is a positive integer greater than 0; screening the P wavelength sub-intervals to obtain o wavelength sub-intervals; wherein o is a positive integer less than P; screening the o wavelength sub-intervals to obtain a required wavelength sub-interval; and screening the required wavelength sub-interval to obtain a required wavelength subset, wherein the reaction generating device comprises: a hydrophilic layer; and a hydrophobic layer; wherein the hydrophilic layer is configured to absorb the organic pollutant and the SERS response medium dropped thereon; the organic pollutant and the SERS response medium are dropped at different locations; and the hydrophobic layer is configured to guide the organic pollutant and the SERS response medium at different positions on the hydrophilic layer to a reaction position on the hydrophilic layer such that the organic pollutant and the SERS response medium react at the reaction position.” in combination with the remaining limitations of the claim.
Claims 13-14 would be allowable due to their dependencies.
Shan, J. et al. CN 111220732 A, translation is provided, is the closest prior art which teaches a SERS detection method for analyzing the persistent organic pollutants (POP) in water bodies on microplastics and then apply surface-enhanced Raman spectroscopy (SERS) to detect the POP on the microplastics and use mathematical method to establish the prediction model (See p. 1 the highlighted text.). Shan extract information from the spectrum by dividing the entire spectrum into n equal-width sub-intervals, take the peak height and peak area as variables, and establish a partial least squares model containing n, n-1, ..., 2, 1 sub-intervals, from n. Among these models, the sub-interval combination corresponding to the model with the smallest cross-validation root mean square error is selected as its characteristic wavelength region (See p. 2 the highlighted text.).
However, the above prior arts fail to teach the limitations of claims 1 and 11. Specifically, the “A method for extracting characteristic information of an organic pollutant in a complex system, comprising: dividing a surface-enhanced Raman scattering (SERS) spectrum of an organic pollutant to obtain P wavelength sub-intervals with overlapping regions; wherein P is a positive integer greater than 0; screening the P wavelength sub-intervals to obtain o wavelength sub-intervals; wherein o is a positive integer less than P; screening the o wavelength sub-intervals to obtain a required wavelength sub-interval; and screening the required wavelength sub-interval to obtain a required wavelength subset.”
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Su, X. et al. U.S. Patent No. US 20050064435 A1, discloses programmable molecular barcodes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877